DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for priority to PCT/GB 2017/050062 filed 11 January 2017 and Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to GB 1600466.5 filed 11 January 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The specification objections have been obviated in view of Applicant’s amendments filed 09 April 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 09 April 2021.
	The rejections of claims 1-6, 7-13, 15-23, and 25-30 under 35 U.S.C. 112(a) have been obviated in view of Applicant’s remarks filed 09 April 2021 and have been withdrawn.
	The rejections of claims 1-6, 8-13, and 15-22 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s remarks filed 09 April 2021 and have been withdrawn.
Claims 7, 14, 24, and 29 have been canceled.
New claims 31 and 32 have been added.
Claims 1-6, 8-13, 15-23, 25-28, and 30, are still pending. New claims 31 and 32 are allowed. An action on the merits follows.

Claim Objections
Claim 4 is objected to because of the following informalities:
“the calculated output power” should read --the calculated power output-- 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a measuring unit for measuring” in claims 1-3, 18, 22, 23, and 29 is defined on page 14 of the specification
“a measuring device for measuring” in claims 1, 4, 10, 23, 27, and 29 is defined on page 12 of the specification

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 15, and 17-23 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bacanovic (US 8,641,581) in view of Watson (US 2008/0103030).
Regarding claim 1, Bacanovic teaches a stationary ergometric exercise device/training device (10) comprising:
a foot-operable drive including alternately operable drive elements in the form of foot-driven pedals/pedals (16) mounted via pedal cranks/pedal shaft (17) to opposite sides of a drive wheel/gear wheel (19) (Fig. 4);
a flywheel/flywheel (18) coupled to the drive wheel/gear wheel (16) via a gear mechanism/gear mechanism (40);
a brake device/eddy current brake (20) configured to selectively adjust a braking force applied to the flywheel (Fig. 7);
a measuring unit/measuring unit (50) for measuring, in use, at least one of a drive force applied via the foot-operable drive and a torque related to it (Fig. 5; Col. 4, lines 49-55);
a measuring device/sensor equipment (30) for measuring, in use, cadence (Fig. 8; Col. 6, lines 20-21: “…sensor equipment for measuring the pedal speed…”);
a command module/computer system (34) connected to the measuring unit/measuring unit (50), the measuring device, and the brake device (Fig. 10); and
a communications module connected to the command module and configured to receive command signals and transmit those command signals to the command module (see annotated Fig. 10 below; Col. 7, lines 1-7),
wherein the command module/computer system (34) is configured to receive measurements from the measuring unit and the measuring device and to use those measurements to calculate a calculated power output of the user (Fig. 10; Col. 7, lines 26-38: “In the computer system, by means of suitable ergometric software the analysis of the data measured and the graphic display is implemented on the screen, for example” Calculation and display of the pedal moment, Force as a function of foot position, [etc.]…,” “Power” is one of the data measured and displayed on the computer system). 
Bacanovic does not teach a communications module configured to transmit feedback signals received from the command module reporting user performance, wherein the command module is configured to calculate and continuously adjust a performance profile that defines a target power output to be achieved by the user, based on performance characteristic data continuously received in the form of command signals from the communications module, the performance characteristic data including cycling parameters that affect a drag force that would be experienced by a user riding a real bicycle; wherein the command module is further configured to compare the power output of the user against the performance profile that determines the target power output that would be required at the measured cadence of the user and to control the brake device to adjust the braking force applied by the brake device and thereby tune the measurements received from the measuring unit and the measuring device so as to adjust the power output of the user calculated by the command module to conform with the power output defined by the performance profile at the measured cadence.
However, in a similar field of endeavor, Watson teaches a stationary ergometric and cycle type exercise device comprising a communications module configured to transmit feedback signals received from the command module reporting user performance (Fig. 12 details the operation of the closed loop resistance control illustrating the ability for the command module to both receive command signals and transmit feedback signals in a “loop”),
wherein the command module is configured to calculate a performance profile that defines a required power output to be achieved by the user (Para. [0064], lines 1-3: “the system of the invention provides a closed loop, real time system that continually senses and adjusts resistance to provide the desired power output,” the system continuously adjust the resistance profile (performance profile) that provides a desired power output (target power output)), based on performance characteristic data continuously received in the form of command signals from the communications module (Para. [0064], lines 5-8: “The user is able to adjust a power setting, and the resistance control, in whatever form, adjusts resistance continuously during operation to accommodate changing parameters, e.g. temperature or other variables”), the performance characteristic data including cycling parameters that affect a drag force that would be experienced by a user riding a real bicycle (Para. [0064]: “the resistance control, in whatever form, adjusts resistance continuously during operation to accommodate changing parameters, e.g. temperature or other variables … In the event conditions change, e.g. speed of rotation of the wheel, temperature, cadence, etc., the resistance mechanism continuously compensates …” Page 7 of the specification of the instant application says “it will be appreciated that the drag force experienced by a cyclist under such conditions will vary according to speed as a result of fluid dynamics.” Watson teaches that the changing parameters can include speed of rotation of the wheel which would affect the drag force experienced by a cyclist as defined by Applicant.); 
wherein the command module is further configured to compare the calculated power output of the user against the performance profile that determines the required power output that would be required at the measured cadence of the user and to control the brake device to adjust the braking force applied by the brake device and thereby tune the measurements received from the measuring unit and the measuring device so as to adjust the calculated power output of the user calculated by the command module to conform with the required power output defined by the performance profile at the measured cadence (Para. [0039], lines 16-22: “…determine the speed of rotation of flywheel, which enables calculation of the power required to rotate the flywheel on a real time basis. With this information, the position of magnet carrier can be controlled to provide a desired … value;” Para. [0062], lines 7-9: “the resistance mechanism is continuously adjusted to attain the exact desired wattage;” Para. [0063], lines 6-9: “The power measurement is then used to provide an error signal to determine the difference between the desired setting and the actual setting, and the controller then adjusts resistance accordingly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the closed loop resistance control of Watson. One of ordinary skill in the art would have been motivated to make this modification in order to “[continuously adjust] the resistance mechanism … to attain the exact desired wattage” (Para. [0062], lines 8-9), and “continuously compensate and control the unit … in the event conditions change” (Para. [0064], lines 12-15), as suggested by Watson.

Regarding claim 2, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1 wherein the measuring unit/measuring unit (50) is configured to continuously measure, in use, at least one of the drive force applied via the foot-operable drive and the torque related to it (Bacanovic: Col. 3, lines 18-24: “An evaluation system … receive[s] signals from the measuring unit concerning the drive force or .

Regarding claim 3, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 2 wherein the measuring unit/measuring unit (50) is configured to measure, in use, at least one of the drive force applied via the foot-operable drive and the torque related to it at a rate of at least 100 times per second (Bacanovic: Col. 7, lines 1-10: “the sensor signals delivered by the force measuring sensor (a component of the measuring unit) … [are] conveyed to … an allocated computer system. In the computer system, the signals are converted … with a data rate of 100 data points per second,” for the computer system to convert the signals at a data rate of 100 data points per second, the measuring unit must measure at a rate of at least 100 times per second).

Regarding claim 4, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1 wherein the command module/computer system (34) is configured to calculate the calculated output power of a user once per revolution of the pedal cranks based on the relationship that power = force x speed and based on speed calculated based on the cadence measured by the measuring device and a pre-set distance travelled per revolution of the pedal cranks (Bacanovic: Col. 6, lines 20-30: Bacanovic teaches calculating the pedal speed using “precise measurement of the number of revolutions per minute” (definition of cadence given in instant application page 2, lines 1-3) and the “crank length;” Col. 7, lines 26-33: “In the computer system, … the analysis of the data measured and the graphic display is implemented on the screen, for example: … Power”) .

Regarding claim 15, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1.
Bacanovic does not teach wherein the brake device includes a yoke element to receive the one or more permanent magnets, the yoke element being connected to the motor to drive movement of the one or more permanent magnets relative to the magnetic rim of the flywheel.
However, in a similar field of endeavor (established above), Watson teaches wherein the brake device includes a yoke element/magnet carrier (214) to receive one or more permanent magnets, the yoke element being connected to a motor/linear motor (228) to drive movement of the one or more permanent magnets relative to a magnetic rim of the flywheel (Fig. 3; Para. [0037], lines 5-6: “… magnet carrier 214 to which one or more magnets are mounted;” Para. [0038], lines 1-6: “… linear motor … is operable to move bracket, and thereby beam and magnet carrier inwardly and outwardly relative to conductive member”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the brake device with the motor of Watson. One of ordinary skill in the art would have been motivated to make this modification in order to “move the magnet carrier relative to conductive member,” because “the proximity of the magnets of magnet carrier relative to conductive member determines the strength of the eddy current resistance when flywheel is rotated,” as suggested by Watson (Para. [0038], lines 10-14).

Regarding claim 17, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1 wherein the measuring unit/measuring unit (50) measures, in use, the drive force applied via the foot-operable and includes an arm/arm (51) applied to a chain/chain (41) of the gear mechanism/gear mechanism (40), the arm pressing slightly on the side of the chain and the measuring unit further including a measuring sensor to measure the restoring force applied by the traction mechanism to the arm (Bacanovic: Fig. 5; Col. 4, line 67 – Col. 5, line 1: “The elastic bending of the arm thereby resulting is measured by a measuring sensor…”).

Regarding claim 18, the combination of Bacanovic and Watson as discussed for claim 1 teaches the stationary ergometric exercise device according to Claim 1 wherein the command module is configured to calculate and continuously output in the form of the feedback signals to the communications module the temporal progress of the drive force and/or related torque, as well as variables derivable from it, on the basis of the measurements received from the measuring unit (Bacanovic: Claim 1, lines 15-21; Watson: Fig. 12).

Regarding claim 19, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1 wherein the measuring device for measuring cadence includes a pair of sensor pieces/permanent magnets (32) attached to the drive wheel and at least one sensor/magnetic field sensors (31) positioned in a stationary location relative to the drive wheel, the sensor pieces being movable with the drive wheel relative to the at least one sensor on operation of the foot-operable drive by means of which each of the sensor pieces is detected passing the at least one sensor when the gear wheel is located at one of two specific angular positions, the positions being located 180° apart and corresponding to positions in motion of load alternation between the alternately operable drive elements (Bacanovic: Figs. 8 & 9; Claims 2 & 3).

Regarding claim 20, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1 wherein the measuring device for measuring cadence includes a pair of sensors/magnetic field sensors (31) positioned in stationary locations relative to the drive wheel and at least one sensor piece/permanent magnets (32) attached to the drive wheel, the at least one sensor piece being movable with the drive wheel relative to the pair of  sensors on operation of the foot-operable drive by means of which each of the pair of sensors detects a passing sensor piece when the drive wheel is located at one of two specific angular positions, the positions being 180° apart and corresponding to positions in motion of load alternation between the alternately operable drive elements (Bacanovic: Figs. 8 & 9; Claim 5 & 6).

Regarding claim 21, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 19 wherein the pair of sensor pieces include a magnet and the at least one sensor is a magnetic field sensor (Bacanovic: Col. 6, lines 20-23; Claim 3).

Regarding claim 22, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 19 wherein the command module/evaluation device (computer system 34) is configured to receive signals from the measuring device identifying times of load alternation between the alternately operable drive elements and, using the times of load alternation identified by the measuring device, to apportion variables calculated on the basis of the measurements received from the measuring unit alternately to a right limb or left limb of a user (Bacanovic: Claim 1, lines 21-28).

Regarding claim 23, Bacanovic teaches a method of operating a stationary ergometric exercise device, wherein the stationary ergometric exercise device includes a foot-operable drive having alternately operable drive elements in the form of foot-driven pedals/pedals (16) mounted via cranks/pedal shaft (17) to opposite sides of a gear wheel/gear wheel (19) (Fig. 4); a flywheel/flywheel (18) coupled to the gear wheel/gear wheel (16) via a gear mechanism/gear mechanism (40), configured to selectively adjust a braking force applied to the flywheel (Fig. 7); a measuring unit/measuring unit (50) for measuring, in use, at least one of a drive force applied via the foot-operable drive and a torque related to it (Fig. 5; Col. 4, lines 49-55); and a measuring device/sensor equipment (30), for measuring, in use, cadence (Fig. 8; Col. 6, lines 20-21: “…sensor equipment for measuring the pedal speed…”),
the method comprising the steps of:
using measurements received from the measuring unit and the measuring device to calculate a calculated power output of the user (Fig. 10; Col. 7, lines 26-38: “In computer system, by means of suitable ergometric software the analysis of the data measured and the graphic display is implemented on the screen, for example: Calculation and display of the pedal moment, Force as a function of foot position, [etc.] …,” “Power” is one of the data measured and displayed on the computer system).
Bacanovic does not teach continuously inputting performance characteristic data; calculating and continuously adjusting a performance profile based on the performance 
However, in a similar field of endeavor, Watson teaches continuously inputting performance characteristic data (Para. [0064], lines 5-8: “The user is able to adjust a power setting, and the resistance control, in whatever form, adjusts resistance continuously during operation to accommodate changing parameters, e.g. temperature or other variables”);
calculating and continuously adjusting a performance profile based on the performance characteristic data, the performance profile defining a required power output (Para. [0064], lines 1-3: “the system of the invention provides a closed loop, real time system that continually senses and adjusts resistance to provide the desired power output,” the system continuously adjust the resistance profile (performance profile) that provides a desired power output (target power output));
comparing the calculated power output of the user against the required power output defined by the performance;
controlling the braking device to adjust the braking force applied to the flywheel and thereby tune the measurements received from the measuring unit and the measuring device so as to adjust the calculated power output of the user calculated by the command module to conform with the required power output defined by the performance profile at the measured cadence (Para. [0039], lines 16-22: “…determine the speed of rotation of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the closed loop resistance control of Watson. One of ordinary skill in the art would have been motivated to make this modification in order to “[continuously adjust] the resistance mechanism … to attain the exact desired wattage” (Para. [0062], lines 8-9), and “continuously compensate and control the unit … in the event conditions change” (Para. [0064], lines 12-15), as suggested by Watson.

Claims 5-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bacanovic (USP 8,641,581) in view of Watson (US 2008/0103030) as applied to claim 1 above, and further in view of Shin (US 2016/0325146).
	Regarding claim 5, Bacanovic in view of Watson further in view of Andersen teaches the stationary ergometric exercise device according to Claim 1.
	Bacanovic does not teach wherein the command module is configured to simulate a series of pre-set gears so as to increase the braking force applied to the flywheel on selection, in use, of a higher gear, and vice versa, and to increase a pre-set distance travelled per revolution of the pedal cranks incrementally with each of the pre-set gears from a lowest gear up to a highest gear, and vice versa.
	However, in a similar field of endeavor of ergometric and cycle type exercise devices (Bacanovic: “ergometric exercise apparatus” (abstract); Watson: “bicycle” (Fig. 1); Shin: bicycle exercise system (abstract)), Shin teaches wherein the command module is configured to simulate a series of pre-set gears so as to increase the braking force applied to the flywheel on selection, in use, of a higher gear, and vice versa, and to increase a pre-set distance travelled per revolution of the pedal cranks incrementally with each of the pre-set gears from a lowest gear up to a highest gear, and vice versa (Para. [0066] – [0067]: Shin teaches a lower power (thus a lower braking force) and a shorter distance travelled per revolution at a level 5 and a higher power (thus a higher braking force) and a longer distance travelled per revolution at a level 1. The level numbering is arbitrary and level 5 corresponds to a lower gear and level 1 corresponds to a higher gear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the simulated gears of Shin. One of ordinary skill in the art would have been motivated to make this modification in order to provide “a device which implements the same gear shift concept as the actual bicycle by software,” as suggested by Shin (Para. [0018], lines 6-8).

	Regarding claim 6, Bacanovic in view of Watson further in view of Shin teaches the stationary ergometric exercise device according to Claim 5.
	Bacanovic does not teach further including buttons provided on handlebars and configured to send command signals to the communications module to move up and down through the series of pre-set gears.
further including buttons/shifter (SFT) provided on handlebars and configured to send command signals to the communications module to move up and down through the series of pre-set gears (Fig. 3; Para. [0046]: “The shifter SFT as a component that electronically implements a concept of a gear shifter just includes only an UP button that increases a gear level and a DOWN button that decreases the gear level, and when the shifter SFT is operated, the main controller MCC performs a gear shift concept …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the gear shifter buttons of Shin. One of ordinary skill in the art would have been motivated to make this modification in order to “implement a concept of a gear shifter … that increases a gear level and … decreases the gear level,” as suggested by Shin (Para. [0046], lines 1-4).

	Regarding claim 11, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1.
	Bacanovic does not explicitly teach wherein the communications module is configured to receive the command signals and transmit the feedback signals via a wired connection.
	However, in a similar field of endeavor (established above), Shin teaches wherein the communications module/mobile device (20) is configured to receive the command signals and transmit the feedback signals via a wired connection (Para. [0014], lines 6-8: “… a mobile device accessing the main controller by using a USB connector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by specifying the wired 

	Regarding claim 12, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1.
	Bacanovic does not teach wherein the communications module includes a radio configured to receive the command signals and transmit the feedback signals via a wireless communications protocol.
	However, in a similar field of endeavor (established above), Shin teaches wherein the communications module/mobile device (20) includes a radio configured to receive the command signals and transmit the feedback signals via a wireless communications protocol (Para. [0042]-[0043]: “… the Bluetooth communication module provides an interface that may access the mobile device …,” Bluetooth technology is known in the art to utilize radio waves to receive and transmit signals wirelessly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by specifying the wireless connection via Bluetooth of Shin with the predicted result of connecting the mobile device and main controller wirelessly in order to avoid unnecessary wires within the exercise device (MPEP § 2141(III)).

	Regarding claim 13, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1.
	Bacanovic does not teach wherein the command module is configured to calculate the predetermined performance profile on receipt of the command signals pertaining to characteristics of a specific cycling route.
	However, in a similar field of endeavor (established above), Shin teaches wherein the command module is configured to calculate the performance profile on receipt of the command signals pertaining to characteristics of a specific cycling route (Para. [0076]-[0077]: “… actual path data (GPS data) that is intended to travel is loaded to the mobile application … the mobile application transmits corresponding information to the main controller in real time by calculating resistance on which the resistor will act based on information such as the gradient, a distance, and the like of the corresponding path to control the resistor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by calculating the predetermined performance profile based on a specific cycling route as is taught by Shin. One of ordinary skill in the art would have been motivated to make this modification in order to create the “same exercise effect [as actually biking],” as suggested by Shin (Para. [0018], lines 1-6).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bacanovic (USP 8,641,581) in view of Watson (US 2008/0103030) as applied to claim 1 above, and further in view of Barton (USP 9,468,794).
Regarding claim 8, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1.
	Bacanovic does not teach wherein the performance characteristic data includes information concerning one or more static cycling parameters selected from a group consisting 
	However, in a similar field of endeavor, Barton teaches wherein the performance characteristic data includes information concerning one or more static cycling parameters selected from a group consisting of angle of inclination of cycling surface, rolling resistance between bicycle tyre and cycling surface, mass of cyclist, mass of bicycle, gear selection and calculated power output (Paras. [0022]-[0023]: “a simulation of real-world frictional or gravitational forces includes determining… mass. … a mass value includes any combination of one or more of a user’s mass or weight”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the mass of the cyclist as a performance characteristic data as in Barton. One of ordinary skill in the art would have been motivated to make this modification in order to allow “simulate real-world conditions,” as suggested by Barton (Para. [0013]).

Regarding claim 9, Bacanovic in view of Watson teaches the stationary ergometric exercise device according to Claim 1.
Bacanovic does not teach wherein the performance characteristic data includes information concerning one or more dynamic cycling parameters selected from a group consisting of air resistance created by changes in wind speed, air resistance created by changes in altitude, air resistance created by use of a fan.
However, in a similar field of endeavor of stationary ergometric and cycle type exercise devices (Bacanovic: “stationary, ergometric exercise apparatus” (abstract); Watson: “bicycle” wherein the performance characteristic data includes information concerning one or more dynamic cycling parameters selected from a group consisting of air resistance created by changes in wind speed, air resistance created by changes in altitude, air resistance created by use of a fan (Col. 19, lines 5-8: “calculating the simulated air resistance … may include using any one or more of the determined … wind velocity, altitude, …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the dynamic cycling parameters of Barton. One of ordinary skill in the art would have been motivated to make this modification in order to “increase how similar a simulated ride is to the actual ride,” as suggested by Barton (Col. 21, lines 57-58).

Regarding claim 10, Bacanovic in view of Watson further in view of Barton teaches the stationary ergometric exercise device according to Claim 9.
Bacanovic does not teach wherein the command module is configured to use the measurements received from the measuring device to calculate speed of rotation of the flywheel and is also configured to adjust the predetermined performance profile in response to the calculated speed so as to reflect the effect of speed on the one or more dynamic cycling parameters.
However, in a similar field of endeavor (established above), Barton teaches wherein the command module is configured to use the measurements received from the measuring device to calculate speed of rotation of the flywheel and is also configured to adjust the predetermined performance profile in response to the calculated speed so as to reflect the effect of speed on the one or more dynamic cycling parameters (Col. 21, lines 58-62: “…wind can be combined with the velocity of the user to determine the actual air resistance that would be felt by a rider in the actual terrain, and that resistance can be applied to the resistance mechanism”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by using the speed of the user to reflect the effect of speed on the air resistance as in Barton. One of ordinary skill in the art would have been motivated to make this modification in order to “increase how similar a simulated ride is to the actual ride,” as suggested by Barton (Col. 21, lines 57-58).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bacanovic (US 8,641,581) in view of Watson (US 2008/0103030) as applied to claim 1 above, and further in view of Andersen (US 2018/0236290).
Regarding claim 16, Bacanovic in view of Watson further in view of Andersen teaches the stationary ergometric exercise device according to Claim 1.
Bacanovic does not teach wherein the flywheel includes a pair of wheel elements mounted on a common axle for rotation, each of the wheel elements including a magnetic rim, and the brake device includes two sets of permanent magnets, each of the sets of permanent magnets being mounted for movement together with the other set of permanent magnets towards and away from the magnetic rim of a respective one of the wheel elements.
However, in a similar field of endeavor of stationary ergometric and cycle type exercise devices (Bacanovic: “stationary, ergometric exercise apparatus” (abstract); Watson: “bicycle” (Fig. 1); Andersen: “indoor cycle training” (abstract)), Andersen teaches wherein the flywheel includes a pair of wheel elements/flywheel (10) having two elements (see Figs. 1 & 4B) mounted on a common axle/flywheel shaft (8) for rotation, each of the wheel elements including a magnetic rim/steel element (10’) (Fig. 3), and the brake device includes two sets of permanent magnets, each of the sets of permanent magnets being mounted for movement together with the other set of permanent magnets towards and away from the magnetic rim of a respective one of the wheel elements (Fig. 3; Para. [0044], lines 4-6: “… magnet holder 15 comprises two contact surfaces 31, each surface adapted to receive a permanent magnet;” Para. [0043], lines 5-9: “… magnet holder 15 mounted on the sliding seat 18 … ensures that the magnet holder 15 moves linearly … relative to the rotation axis 8 of the flywheel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the two wheel elements of Andersen. One of ordinary skill in the art would have been motivated to make this modification so the “flywheel can be drive centrally, e.g. at the axis of the centre of mass of the flywheel,” as suggested by Andersen (Para. [0032], lines 1-3).

Claims 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bacanovic (USP 8,641,581) in view of Watson (US 2008/0103030) as applied to claim 23 above, and further in view of Barton (USP 9,468,794).
Regarding claim 25, the Bacanovic in view of Watson teaches the method of operating the stationary ergometric exercise device according to Claim 23.
Bacanovic does not teach wherein the performance characteristic data includes information concerning one or more static cycling parameters selected from a group consisting  
However, in a similar field of endeavor, Barton teaches wherein the performance characteristic data includes information concerning one or more static cycling parameters selected from a group consisting of angle of inclination of cycling surface, rolling resistance between bicycle tyre and cycling surface, mass of cyclist, mass of bicycle, gear selection and calculated power output (Barton: Paras. [0022]-[0023]: “a simulation of real-world frictional or gravitational forces includes determining… mass. … a mass value includes any combination of one or more of a user’s mass or weight”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the mass of the cyclist as a performance characteristic data as in Barton. One of ordinary skill in the art would have been motivated to make this modification in order to allow “simulate real-world conditions,” as suggested by Barton (Para. [0013]).

Regarding claim 26, Bacanovic in view of Watson teaches the method of operating the stationary ergometric exercise device according to Claim 23.
Bacanovic does not teach wherein the performance characteristic data includes information concerning one or more dynamic cycling parameters selected from a group consisting of air resistance created by changes in wind speed, air resistance created by changes in altitude, air resistance created by a fan.
However, in a similar field of endeavor, Barton teaches a stationary exercise cycle wherein the performance characteristic data includes information concerning one or more dynamic cycling parameters selected from a group consisting of air resistance created by changes in wind speed, air resistance created by changes in altitude, air resistance created by a fan. (Barton: Col. 19, lines 5-8: “calculating the simulated air resistance … may include using any one or more of the determined … wind velocity, altitude …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by including the dynamic cycling parameters of Barton. One of ordinary skill in the art would have been motivated to make this modification in order to “increase how similar a simulated ride is to the actual ride,” as suggested by Barton (Col. 21, lines 57-58).

Regarding claim 27, the combination of Bacanovic, Watson, and Barton as discussed for claim 26 teaches the method of operating the stationary ergometric exercise device according to Claim 26 further including the step of calculating speed of rotation of the flywheel using the measurements received from the measuring device and the step of adjusting the predetermined performance profile in response to the calculated speed so as to reflect the effect of speed on the one or more dynamic cycling parameters (Barton: Col. 21, lines 58-62: “…wind can be combined with the velocity of the user to determine the actual air resistance that would be felt by a rider in the actual terrain, and that resistance can be applied to the resistance mechanism”).

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bacanovic (USP 8,641,581) in view of Watson (US 2008/0103030) as applied to claim 23 above, and further in view of Shin (US 2016/0325146).
Regarding claim 28, Bacanovic in view of Watson teaches the method of operating the stationary ergometric exercise device according to Claim 23.
Bacanovic does not teach wherein the performance characteristic data includes information pertaining to characteristics of a specific cycling route.
However, in a similar field of endeavor, Shin teaches wherein the performance characteristic data includes information pertaining to characteristics of a specific cycling route (Shin: Para. [0076]-[0077]: “… actual path data (GPS data) that is intended to travel is loaded to the mobile application … the mobile application transmits corresponding information to the main controller in real time by calculating resistance on which the resistor will act based on information such as the gradient, a distance, and the like of the corresponding path to control the resistor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Bacanovic by calculating the predetermined performance profile based on a specific cycling route as is taught by Shin. One of ordinary skill in the art would have been motivated to make this modification in order to create the “same exercise effect [as actually biking],” as suggested by Shin (Para. [0018], lines 1-6).

Regarding claim 30, the combination of Bacanovic and Watson discussed for claim 23 teaches a computer program or computer program product containing computer program code (Bacanovic: computer system 34) which … performs the method of operating the stationary ergometric exercise device according to Claim 23.
Modified Bacanovic does not explicitly teach a computer program or computer program product containing computer program code … executed on a computer or processer and memory.
a computer program or computer program product containing computer program code … executed on a computer/mobile device (20) or processer and memory (Fig. 1; mobile devices are known in the art to be computers containing processers and memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating the exercise device of Bacanovic by including the computer of Shin. One of ordinary skill in the art would have been motivated to make this modification in order to “store, update, and manage exercise information of the user,” as suggested by Shin (Para. [0018], lines 15-16).

Allowable Subject Matter
Claims 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations, further in light of the continuous calculation of a required power output to be achieved by a user, based on performance characteristic data.

The closest prior art of record includes Bacanovic (US 8,641,581) and Watson (US 2008/0103030).
Bacanovic teaches a stationary ergometric exercise device (training device 10) comprising: a foot-operable drive including alternately operable drive elements in the form of foot-driven pedals  (pedals 16) mounted via pedal cranks (pedal shaft 17) to opposite sides of a drive wheel (gear wheel 19) (Fig. 4); a flywheel (flywheel 18) coupled to the drive wheel (gear 
Bacanovic fails to teach wherein the command module is configured to continuously calculate a required power output to be achieved by the user, based on performance characteristic data that includes both static and dynamic performance parameters … and wherein the command module is configured to compare the calculated power output of the user against the required power output to be achieved by the user at the measured cadence, and to control the brake device to adjust the braking force applied by the brake device in such a manner as to tune the measurements received from the measuring unit and the measuring device so as to adjust the calculated power output to conform with the required power output at the measured cadence.


Response to Arguments
Applicant’s arguments, filed 09 April 2021, with respect to the 35 U.S.C. 112(a) rejection of claims 1-6, 7-13, 15-23, and 25-30 and the 35 U.S.C. 112(b) rejection of claims 1-6, 8-13, and 15-22 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn. 
Applicant's arguments filed 09 April 2021 with regards to the 35 U.S.C. 103 rejections of claims 1-6, 8-13, 15-23, and 25-30 have been fully considered but they are not persuasive.
Applicant argues that Bacanovic is not configured to calculate and continuously adjust a required power output, or compare the calculated power output of the user based on sensor readings to the required power output and adjusting the braking force to affect the drive force or torque, and/or the cadence until the calculated power output of the user conforms to the required power output for a given cadence. The Office agrees. However, it is noted that Bacanovic is not relied upon for these limitations, Watson is. Applicant further argues that Watson fails to teach calculating and continuously adjusting a required power output. The Office agrees. However, as written, claim 1 does not require that the required power output be calculated and continuously adjusted. Instead, the limitation requires that “a performance profile that defines a required power output” is calculated. Watson teaches a system that continuously adjusts a resistance profile (analogous to the performance profile) that provides a desired power output (analogous to .
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784